757 N.W.2d 479 (2008)
Kathleen S. MAC, Plaintiff-Appellee, and
AAA of Michigan, Intervening Plaintiff-Appellee,
v.
NORTHWEST AIRLINES, INC. and Liberty Mutual Insurance, Defendants-Appellants.
Docket No. 137246. COA No. 282759.
Supreme Court of Michigan.
November 25, 2008.

Order
On order of the Court, the application for leave to appeal the July 25, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.